 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARCELINO CLEMENTE,                                No. 2:19-cv-2616 AC P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    D. MARTIN,
15                       Defendant.
16

17          Plaintiff, a state prisoner, is proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has filed an application to proceed in forma pauperis and certified prison

19   trust account statement that shows he currently has $7,457.15 in his account. ECF Nos. 2, 5.

20          In order to commence an action, plaintiff must file a complaint as required by Rule 3 of

21   the Federal Rules of Civil Procedure, and plaintiff must either pay both the $350.00 filing fee and

22   the $50.00 administrative fee for a civil action, or file an application requesting leave to proceed

23   in forma pauperis. 28 U.S.C. §§ 1914(a), 1915(a). The court may authorize the commencement

24   of an action “without prepayment of fees and costs or security therefor, by a person who submits

25   an affidavit . . . that [he] is unable to pay such fee or give security therefor.” 28 U.S.C. § 1915(a).

26   The amount in plaintiff’s trust account shows that plaintiff is able to pay the filing fee and costs.

27   Thus, plaintiff has made an inadequate showing of indigency and it will be recommended that his

28   application to proceed in forma pauperis be denied.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
 2   assign a United States District Judge to this action.
 3          IT IS FURTHER RECOMMENDED that plaintiff’s motion to proceed in forma pauperis
 4   (ECF No. 2) be denied and plaintiff be ordered to pay the entire $400.00 in required fees within
 5   thirty days or face dismissal of the case.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 8   after being served with these findings and recommendations, plaintiff may file written objections
 9   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
10   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
11   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
12   (9th Cir. 1991).
13   DATED: January 6, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
